     Case: 1:17-cr-00512-CAB Doc #: 306 Filed: 04/15/20 1 of 4. PageID #: 2112




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                          )        CASE NO. 1:17CR512
                                                   )
                         Plaintiff,                )        JUDGE CHRISTOPHER A. BOYKO
                                                   )
                 vs.                               )
                                                   )
HERBERT SHAW,                                      )        OPINION AND ORDER
                                                   )
                         Defendant.                )

CHRISTOPHER A. BOYKO, J.:

        Before the Court is Defendant Herbert Shaw’s Second Motion for Bond. (Doc. 304). For

the following reasons, Defendant’s Motion is DENIED.

                                              I. BACKGROUND

        On December 6, 2017, a Grand Jury indicted Defendant with one count of Conspiracy to

Possess with Intent to Distribute and Distribute Controlled Substances, a violation of 21 U.S.C. §

846 (“Count 1”); and one count of Use of a Communications Facility to Facilitate a Felony Drug

Offense, a violation of 21 U.S.C. § 843(b) (“Count 17”). (Doc. 3). On October 31, 2019,

Defendant entered a Plea Agreement as to Count 1 and pleaded guilty. 1 (Non-Doc. Entry,

10/31/2019). A Sentencing Hearing has been set for June 12, 2020.




1
 Defendant pleaded guilty before Magistrate Judge Greenberg, who recommended that Defendant’s plea of guilty
be accepted and a finding of guilty be entered by the Court. (Doc. 290). The Court adopted the Recommendation
(Doc. 294) and entered the Plea Agreement on the record. (Doc. 295).
     Case: 1:17-cr-00512-CAB Doc #: 306 Filed: 04/15/20 2 of 4. PageID #: 2113



        On April 6, 2020, Defendant filed his Second Motion for Bond 2 asking for release prior

to Sentencing. (Doc. 304). The Government responded the same day asking the Court to deny

Defendant’s Motion. (Doc. 305).

                                           II. LAW & ANALYSIS

        Generally, a person found guilty of an offense must be detained while awaiting the

imposition of a sentence. See 18 U.S.C. § 3143(a)(1). Two exceptions exist. The first applies

when the applicable Sentencing Guidelines do not recommend a term of imprisonment. Id. The

second applies when a judge finds “by clear and convincing evidence that the person is not likely

to flee or pose a danger to the safety of any other person or the community if released…” Id.

Section 3143 “presumes dangerousness and the criminal defendant must overcome this

presumption.” United States v. Vance, 851 F.2d 166, 168 (6th Cir. 1988).

        Here, Defendant has not overcome the presumption of dangerousness. Defendant

pleaded guilty to Count 1. By doing so, he faces a statutory range of five to forty years

imprisonment. Therefore, the Court must detain Defendant unless an exception applies. For the

following reasons, Defendant cannot show any applicable exception.

        As Defendant admits in his Motion, he faces a minimum Sentencing Guideline range of

30 to 37 months imprisonment. By Defendant’s own admission then, the first exception of

§3143(a)(1) does not apply. Nor is this conclusion changed by the amount of prison time

Defendant has already served. Defendant has been incarcerated since his arrest on December 8,

2017. By the time he is sentenced on June 12, 2020, he will have served just over 30 months.

However, both the Plea Agreement and the final Presentence Investigation Report (Doc. 300,

sealed) contemplate finding Defendant a career offender under United States Sentencing


2
 Defendant filed his first Motion for Bond on November 6, 2019 based on the amount time he has already served.
(Doc. 291). On December 16, 2019, Magistrate Judge Greenberg denied the Motion. (Doc. 296).

                                                     -2-
     Case: 1:17-cr-00512-CAB Doc #: 306 Filed: 04/15/20 3 of 4. PageID #: 2114



Guideline §4B.1.1. While Defendant has objected to this finding, Defendant’s designation as a

career offender would increase his sentencing exposure. Rather than make that finding now, the

Court will address the career offender issue at the time of Sentencing. Important for the instant

Motion however, is that whichever Guideline Range the Court uses recommends a term of

imprisonment. Therefore, the first exception of § 3143(a)(1) is inapplicable.

         More importantly, Defendant has not shown by clear and convincing evidence that he is

not likely to flee or pose a danger to the community if he is released. In one sentence Defendant

states that he “is not a flight risk and is not [a] danger to the community and has full family

support.” (Doc. 304, PageID: 2101). But Defendant ignores his lengthy criminal history, which

includes violent crimes, drug crimes and violations of mandated court supervision. And as the

Magistrate Judge found in his original detention determination, Defendant has a history of

substance abuse. (Doc. 49, PageID: 208). Defendant has not disputed any of these findings.

Therefore, Defendant has not shown with clear and convincing evidence that he is not likely to

flee or pose a danger to the community if released.

         Rather than focusing on his danger to the community or likelihood of flight, Defendant

asks the Court to release him “due to the COVID-19 also known as the Coronavirus.” (Doc. 304,

2101). While the Court agrees that COVID-19 presents unique challenges to certain populations,

the existence of COVID-19 has no impact on Defendant’s danger to the community or flight risk

if released. Defendant does not allege he contracted COVID-19. In fact, he does not allege he

has any prior health condition making him an “at-risk” person. As of now, the jails are taking

precautions to limit the spread of COVID-19. 3 (Doc. 305, PageID: 2105-09).


3
 As of April 14, 2020, Northeast Ohio Correctional Center—the facility where Defendant is currently detained—
has reported that no inmates have contracted COVID-19. (https://drc.ohio.gov/Portals/0/DRC%20COVID-
19%20Information%2004-14-2020.pdf) (last accessed Apr. 15, 2020). While the institution is in lockdown, this
appears to be a precautionary measure due to one of the institution’s staff members testing positive for the virus.

                                                        -3-
    Case: 1:17-cr-00512-CAB Doc #: 306 Filed: 04/15/20 4 of 4. PageID #: 2115



       The Court recognizes Defendant’s concerns due to COVID-19. But Defendant is subject

to detention because he has not satisfied either exception under § 3143(a)(1). Therefore,

Defendant’s Motion fails.

                                       III. CONCLUSION

       Accordingly, Defendant’s Motion (Doc. 304) is DENIED.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: April 15, 2020




                                              -4-
